Citation Nr: 0525765	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the colon.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim seeking entitlement 
to compensation under 38 U.S.C.A. § 1151 for adenocarcinoma 
of the colon.  

In the veteran's September 2005 informal hearing presentation 
(page 9), his representative asserted that the veteran wished 
to raise claims of direct service connection for 
adenocarcinoma of the colon due to herbicide exposure and 
special monthly compensation.  These issues are REFERRED to 
the RO for proper adjudication.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until December 2000.  
Accordingly, he must show fault or negligence on the part of 
VA in providing the medical treatment in question to prevail 
in his appeal. See 38 U.S.C.A. § 1151 (West 2002) (a showing 
of fault or negligence is necessary for recovery of claims 
filed on or after October 1, 1997).  Only if he had filed his 
claim prior to that date would this not be necessary.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 
584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

The veteran was treated at the VA Medical Center in July 2000 
and the examiner diagnosed the veteran with hemotochezia.  
The examiner recommended a colonoscopy in the future.  This 
was performed in October 2000, and led to the diagnosis of 
adenocarcinoma of the colon.  The VA medical center director 
at Miami wrote in December 2000 that the October 2000 
colonoscopy was the next available opening after the finding 
of blood in the stool.  

However, the veteran claims that he underwent tests earlier 
than July 2000 (specifically in June 1999) which showed that 
he had blood in his stool, and that because these tests were 
on file, the fact that the VA did not order a colonoscopy 
earlier than October 2000 proves that it was negligent in its 
care.  

An undated VA Form 10-0114J(R), i.e., a Preventive Health 
Care Record, lists the cancer screening exams that the 
veteran underwent.  It shows that the veteran underwent a 
digital rectal exam and "stool for occult blood exam" in 
June 1999.  However, the results from these exams are not in 
the claims folder.  Also, the veteran states that his VA 
physician knew he had a three-year history of rectal 
bleeding, so records dated earlier than 1999 may be relevant.

Therefore, in order to obtain a complete record, the 
veteran's surgical records, medical records, hospital 
clinical records, lab reports and test results should be 
obtained from the VA Medical Center in Miami, Florida 
beginning in 1997.  In particular, lab reports and test 
results for a "stool from a occult blood exam" and 
"digital rectal exam" from June 1999 should be obtained.  
After those records are obtained, the veteran's claims file 
should be given to a VA examiner who can provide a medical 
opinion speaking to the care that the veteran received at the 
VA Medical Center.  

The veteran's claim also requires further development to 
ensure compliance with the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159.  Specifically, the veteran was never sent 
a VCAA letter regarding his 1151 claim.  Accordingly, his 
claim must be remanded so that he can be provided notice as 
required under the provisions of 38 C.F.R. § 3.159 (b) in 
written format.  

A May 2001 letter shows that the veteran had applied for 
Social Security disability benefits.   However, there is no 
Social Security Administration (SSA) decision of record.   
VA's duty to assist includes obtaining SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  
Accordingly, the RO should obtain the decision granting or 
denying the veteran SSA benefits as well as all medical 
records considered by the SSA in making such decision.  

Therefore, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of compensation under 38 U.S.C.A. 
§ 1151 for adenocarcinoma of the colon, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  Obtain the veteran's surgical records, 
medical records, hospital clinical 
records, lab reports and test results, and 
nurses' notes from the VA Medical Center 
in Miami, Florida, and the Key West 
Outpatient Clinic, for the period from 
January 1997 to December 2000.  In 
particular, search for test results, for a 
digital rectal exam, and a stool for 
occult blood exam conducted in June 1999.  

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of the SSA decision granting or 
denying the veteran benefits as well as 
copies of all medical records considered 
by the SSA in their decision.

4.  After the development requested above 
has been completed and the evidence 
obtained, to the extent available, the 
appellant's claims folder should be 
provided to a VA examiner to answer the 
following questions:  

Based on a review of all of the 
records from 1999 and 2000 
(especially any test reports 
obtained from June 1999), did VA 
fail to exercise the degree of care 
that would be expected of a 
reasonable health care provider when 
it did not provide a colonoscopy 
earlier than October 2000 and, if 
so, did the veteran incur additional 
disability as a result of this 
failure?  

5.  Then, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

6.  Thereafter, the RO should 
readjudicate the issue of compensation 
under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the colon, as a result 
of treatment performed at a VA hospital.  
If the claim remains denied then the RO 
should issue a Supplemental Statement of 
the Case to the appellant on the issue on 
appeal.  The appellant and his 
representative should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

